Citation Nr: 1455799	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  08-26 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right eye disability, to include keratitis sicca and refractive error.  

2.  Entitlement to service connection for a left eye disability, other than keratitis sicca.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served who served on active duty from August 1963 to August 1965.  This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a July 2012 decision, the Board granted service connection for right eye keratitis sicca with any related loss of visual acuity and denied service connection for any right eye refractive error that was not a manifestation of keratitis sicca.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 Memorandum Decision, the Court set aside the Board's July 2012 decision and remanded the matter to the Board for additional proceedings consistent with the Memorandum Decision.

Prior to the Board's July 2012 decision, a January 2012 rating decision had granted service connection for left eye keratitis sicca.  The RO stated that the decision represented a "complete grant of the benefit sought on [the Veteran's] appeal" [as to a left eye disability].  Accordingly, the Board's July 2012 decision addressed only the claimed right eye disability.  The Court's September 2013 Memorandum decision set aside (essentially nullified) the Board's (favorable) decision regarding right eye keratitis sicca.  The Court found there was different treatment by the RO and by the Board when granting service connection for keratitis sicca of each eye, and stated that the Board did not provide an adequate explanation for having not addressed why disability compensation was not granted for loss of visual acuity associated with keratitis sicca for both eyes (and not just for the right eye).  In other words, it appears that the Court found the RO's January 2012 rating decision regarding left eye keratitis sicca was not in fact a complete grant of that benefit sought and that service connection for additional left eye disability (in the form of loss of visual acuity, as with the Board's July 2012 award of service connection for the right eye) should have specifically been considered by the Board.  Accordingly, the Board has characterized that issue on appeal as service connection for a left eye disability other than keratitis sicca.   

In a separate decision, the Board has addressed the following additional issues for which the Veteran has initiated an appeal:  whether new and material evidence has been received to reopen claims of service connection for a skin condition, tuberculosis, a lumbosacral spine disability, and PTSD; service connection for bilateral hearing loss; entitlement to higher ratings for tinea pedis of both feet, patella tendonitis of the right and left knees, and keratitis sicca of the right and left eyes; entitlement to a TDIU rating; and entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702.  The Veteran has appointed a different representative for assistance on those matters.


FINDINGS OF FACT

1.  Any right eye refractive error, of itself, without superimposed pathology, is not a compensable disability.

2.  Any left eye refractive error, of itself, without superimposed pathology, is not a compensable disability.

3.  It is reasonably shown that glass shattering in his face in service caused injury to both of the Veteran's eyes; a VA physician has related his bilateral eye keratitis sicca to such incident.  


CONCLUSIONS OF LAW

1.  Service connection for right eye refractive error, of itself, is not warranted.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §  3.303(c) (2014).

2.  Service connection for left eye refractive error, of itself, is not warranted.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §  3.303(c) (2014).

3.  Service connection for right eye keratitis sicca with any associated loss of visual  acuity is warranted.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

4.  Service connection for left eye loss of visual acuity associated with left eye keratitis sicca is warranted.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Regarding keratitis sicca, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on this matter since any notice or duty to assist omission is harmless. 

Regarding refractive error, an August 2007 letter provided the Veteran VCAA-compliant notice.  It is not alleged that he is prejudiced by any notice error.

The Veteran's service treatment records (STRs) are associated with his claims file.  Identified post-service treatment records have been secured.  The Veteran has been afforded a VA examination.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Refractive error of the eye, of itself (without superimposed pathology) is not a compensable disability.  38 C.F.R. § 3.303(c).

To establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Veteran's STRs show that in August 1964 he received medical attention for left eye irritation with a reported history of glass being lodged in the eye two months previously.  No foreign bodies were seen in the left eye at that time.  A July 1965 STR notes left eye irritation since car glass shattered in the Veteran's face nine months previously.  An August 1965 STR notes continuing complaints pertaining to the left eye.  On June 1965 service separation examination, no eye disability was noted.  

A January 1980 private clinical report notes a one year history of irritation involving the left eye.  Complaints in the left eye were also reported by the Veteran as reflected on records from VA emergency room treatment in March 1996 after he was struck with a fist the previous day.  Physical examination revealed a left eye hematoma and left eye lid laceration.  

A May 1999 VA general medical examination report notes a history of vision problems due to broken glass in 1999.  Examination of the eyes found refractive error.  A September 1999 VA outpatient treatment report notes complaints of swelling and a growth in the right upper eyelid of two months duration.  Examination at that time showed swelling and tenderness in the right eyelid, and the impression was a hordeolum of the right eyelid.  An October 2000 VA outpatient treatment report included an assessment of decreased visual acuity and it was indicated that there was to be a consultation with the ophthalmology clinic (it does not appear that such consultation took place).  A January 2004 summary of more than 12 conditions for which the Veteran was receiving treatment at the San Juan VA medical center did not include an eye disability.  

Thereafter, a July 2006 VA outpatient ophthalmology report notes early senile cataracts, and the Veteran filed a claim for service connection for eye disability in July 2007.  A February 2010 VA ophthalmologic report included an assessment of dry eyes and cataracts and a list of active medical problems on a March 2010 VA outpatient treatment report included dry eye syndrome.  
On May 2011 VA examination it was noted that the Veteran's STRs were reviewed (and showed glass shattering in his eyes).  The diagnosis was bilateral keratitis sicca.  The examiner opined that this condition was most likely caused by or a result of trauma to both eyes during active duty.  The examiner explained that keratitis sicca can occur as a result of trauma to the cornea, such as due to scratching from shattered glass, and that keratitis without trauma is far more common with aging females than males. 

The Veteran has indicated that he seeks service connection for eye disability including both keratitis and refractive error.   

A January 2012 rating decision granted service connection for left eye keratitis sicca, but denied service connection for right keratitis sicca on the basis that while a left eye injury was specifically documented in service, a right eye injury was not.  The left eye injury was described in historical context (as an injury occurring due to car glass shattering two months prior), with immediate post-injury treatment records unavailable.  Consequently, although a right eye injury was not specifically noted, it is reasonable to assume, with resolution of reasonable doubt in the Veteran's favor (as his representative urges in June 2012 written argument) that the glass-shattering event in service caused some injury to both eyes, albeit to a lesser degree on the right, as long term follow-up was not required.  

Given the favorable May 2011 medical opinion, the fact that the STRs do document treatment following the shattering of glass during service, and the credible lay history reported by the Veteran of continuity of right eye symptoms since service, the Board finds that the evidence reasonably supports a finding that right eye keratitis sicca resulted from the same etiological factor to which his left service-connected left eye pathology has been attributed.  The Board notes that neither the absence of right eye pathology being noted later in service, nor the absence of notations of right eye complaints during the intervening post-service years before keratitis sicca was diagnosed, is fatal to the Veteran's claim.  A VA medical professional (whose expertise the Board has no reason to question) reviewed the record, and despite the absence of earlier documentation of right eye keratitis sicca has attributed such disability to the reasonably demonstrated injury in service.  Accordingly, service connection for right eye keratitis sicca with any associated loss of visual acuity (as keratitis is rated based on such loss, see 38 C.F.R. § 4.79) is warranted.  

As noted in the Introduction to this decision, the Court evidently found the RO's January 2012 award of service connection for left eye keratitis sicca was not a complete grant of the Veteran's claim on appeal (as the RO found), given that any loss of visual acuity was not specifically addressed (as it had been by the Board in its now-vacated decision in July 2012).  The May 2011 VA examination revealed some deficiency in visual acuity, especially on uncorrected distance and near vision, in each eye.  Given that the same diagnosis has been applied to both the right eye and the left eye, arising out of the same etiology, the Board also finds that with regard to the service-connected left eye keratitis sicca, any loss of visual acuity associated with that eye condition is likewise service-connected, because keratitis is evaluated based on such loss (see 38 C.F.R. § 4.79).  Therefore, the record should reflect that service connection is established for identical conditions in the right and left eyes.  

The Board turns to the issue of whether service connection for refractive error is in order.  As is noted above, refractive error, of itself, without superimposed pathology is not a compensable disability.  See 38 C.F.R. 3.303(c).  Consequently, while any bilateral visual loss due to the superimposed pathology of keratitis sicca is encompassed by the awards of service connection for the keratitis sicca of the right and left eyes, service connection for any right eye or left eye refractive error that is not attributed to keratitis sicca must be denied as a matter of law.  See 38 C.F.R. § 3.303(c); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).








ORDER

Service connection for right eye keratitis sicca with any associated loss of visual acuity is granted. 

Service connection for left eye loss of visual acuity associated with keratitis sicca is granted. 

Service connection for any refractive error of either eye that is not a manifestation of keratitis sicca is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


